DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Claim 18 omits a period at the end of the claim.
Claim 19 should depend from claim 17. 
Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 13, 14, 16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 20200361210 A1) in view of Wen et al. (U.S. 20020008723 A1).
	Sato et al. discloses, with regards to claim:
1. A system (fig. 1), comprising:
a plurality of nozzles (fig. 6, Nz) to eject fluid onto a printing surface (fig. 2, S) to create a print output;
a vision system (70) to detect a visual discontinuity in the print output and to identify, based on the visual discontinuity, a faulty nozzle of the plurality of nozzles that is a source of the visual discontinuity ( [0051], [0033], [0038], [0046]-[0053]) ;
a controller (100) to select an alternate nozzle of the plurality of nozzles to eject fluid in response to a detection of the visual discontinuity ( [0065], fig. 13 ) and to select a time at which the alternate nozzle is to commence ejecting fluid wherein the time coincides with at least one selected from the group of: a frame boundary between adjacent pages of the print output, a splice event comprising a seam in the printing surface, and a job change of the system ( [0091], failure state information is obtained 
a fluid ejection array controller connected to the plurality of nozzles and to the controller, to control ejection of fluid by the faulty nozzle and the alternate nozzle under an instruction from the controller (40) .
2. The system of claim 1, wherein the system is a packaging web press, and the plurality of nozzles is arranged on a printhead of the packaging web press (fig. 2, the system is capable of printing on packaging webs).
3. The system of claim 1, wherein the fluid ejection array controller is further to control the speed at which the plurality of nozzles fires under an instruction from the controller (the controller inherently controls the speed at which the nozzles fire since it controls ejection from the nozzles).
5. The system of claim 1, further comprising:
an alert mechanism to notify a human operator of the faulty nozzle [0135].
16. The system of claim 1, wherein the vision system comprises:
an image capturing device (70); and 
a communication device for sending signals to the controller (fig. 2).

Sato et al. does not expressly disclose that the faulty nozzle ceases ejecting fluid, as recited in claim 1.
Sato also does not disclose, with regards to claims:
4. The system of claim 1, further comprises: a memory accessible to the controller to store a mask, wherein the mask comprises a data structure representing a 

However, Wen et al. discloses a print mask (250) and ceasing ejection of faulty nozzles to perform complementary recording [0048].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a print mask and cease ejection from faulty nozzles for the purpose of providing efficient memory architecture to control firing of the nozzles and to prevent failed nozzles from deteriorating the print quality. 

Sato et al. discloses, with regards to claim:
6. A non-transitory machine readable storage medium (103) encoded with instructions executable by a processor (102) , the machine-readable storage medium comprising:
instructions to detect a visual discontinuity in a print output created by ejecting fluid onto a printing surface (70);
instructions to identify a faulty nozzle of a fluid ejection device that is responsible for the visual discontinuity [0051];
instructions to select an alternate nozzle to eject fluid in response to detecting the visual discontinuity; 
instructions to select a second time at which to commence ejecting fluid by the alternate nozzle ( [0033], [0038], [0046]-[0053], [0051], [0064]-[0066], [0106], [0107) ;

instructions to send a second signal to a second fluid ejection array controller controlling the alternate nozzle (HC), wherein the second signal instructs the second fluid ejection array controller to commence ejection of fluid by the alternate nozzle at the second time [0106]-[0107],
wherein the second time is selected to coincide with at least one selected from a group of: 
a time at which a system producing the print output reaches a frame boundary between adjacent pages of the print output, a time at which the system producing the print output reaches a splice event comprising a seam in the printing surface, and a time at which the system producing the print output changes jobs ( [0091], failure state information is obtained between pages, between paths/swaths while complementary recording occurs [0106] at a timing when the failure state is acquired [0107]).

With regards to claim 6, Sato et al. does not disclose ceasing ejecting fluid from the faulty nozzle at a first time.
However, this is taught by the combination of Sato et al. and Wen et al. as discussed above with regards to claim 1.
With regards to claim 9, Sato et al. does not disclose the non-transitory machine-readable storage medium of claim 6, wherein the first signal includes an identification of a mask, wherein the mask comprises a data structure representing a fluid ejection device controlled by the fluid ejection array controller, and the mask indicates which 
However, this is taught by the combination of Sato et al. and Wen et al. as discussed above with regards to claim 4.
With regards to claim 13, the combination of Sato et al. and Wen et al. reduces a number of nozzles ejecting fluid since ejection is ceased from the failed nozzles. 

Sato et al. discloses, with regards to claim: 
14. A method, comprising:
detecting a visual discontinuity (70) in a print output created by ejecting fluid onto a printing surface (S);
identifying a faulty nozzle of a fluid ejection device that is responsible for the visual discontinuity [0051];
selecting an alternate nozzle to reject fluid in response to the detecting;
selecting a second time at which to commence ejecting fluid by the alternate nozzle;
sending a second signal to a second fluid ejection array controller (HC) controlling the alternate nozzle, wherein the second signal instructs the second fluid ejection array controller to commence ejection of fluid by the alternate nozzle at the second time ( [0033], [0038], [0046]-[0053], [0051], [0064]-[0066], [0106], [0107),
wherein the second time is selected to coincide with at least one selected from the group of: a time at which a system producing the print output reaches a frame boundary between adjacent pages of the print output, a time at which the system 
20. The method of claim 14, wherein the identifying includes identifying a location of the faulty nozzle on the fluid ejection device [0051].
21. The method of claim 14, wherein the location of the faulty nozzle is identified based on a location of the visual discontinuity in the print output [0051].

With regards to claim 14, Sato et al. does not disclose ceasing ejecting fluid from the faulty nozzle at a first time.
However, this is taught by the combination of Sato et al. and Wen et al. as discussed above with regards to claim 1.
Claim 18 is taught by the combination of Sato et al. and Wen et al. as discussed above with regards to claim 4.
With regards to claim 22, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to disable the nozzle at a first time, which is different from a second time where complementary recording is performed.
The reason for the modification would have been to immediately disable a faulty nozzle upon detection to prevent damage to the nozzle or poor image quality, leaving time to subsequently modify the print mask to compensate for the faulty nozzle. 

s 7, 8, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 20200361210 A1) et al. in view of Wen et al. (U.S. 20020008723 A1) as applied above and further in view of Eiseman (U.S. 20060087531).
Sato et al. as modified by Wen et al. does not disclose adjusting a speed when the faulty nozzle ceases ejecting fluid and the alternate nozzle commences ejecting fluid, wherein the speed is slower than a speed at which the system is currently operating.
Sato et al. teaches that the invention is not limited to a particular compensation method ( [0065], last lines).
Eiseman discloses a compensation method which uses redundant nozzles ( [0078], [0043] ). During normal recording the redundant nozzles are used as supplements to the other nozzles to increase recording speed. Therefore, when the redundant nozzles are used to complement for a failed nozzle, printing speed is slower. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the redundant nozzle compensation method of Eiseman in the invention of Sato et al. in place of the method of Sato et al. (fig. 13) for the purpose of enabling compensation with higher image quality.

Response to Arguments
The Applicant’s arguments with respect to the previous rejection are persuasive, however the claims are unpatentable over the Sato et al. reference which was recently published and discovered during an updated search. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896